Citation Nr: 0722805	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-29 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for a neck disorder.  

4.  Entitlement to service connection for a bilateral 
shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active military service from July 1982 to 
February 1984.  He also apparently served subsequently in the 
Alabama Army National Guard.  

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In his December 2003 notice of 
disagreement, the veteran limited the issues on appeal to 
those set out on the title page.  38 C.F.R. §§ 20.200, 20.201 
(2006).  

The issues of service connection for hearing loss, a left 
knee disorder, a neck disorder and a right shoulder disorder 
are being remanded and are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Service medical records do not include any references to a 
disorder of the right knee or left shoulder.  


CONCLUSION OF LAW

1.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  The criteria for service connection for a left shoulder 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claims for service connection for a 
right knee disorder and a left shoulder disorder in July 
2002.  The RO sent the veteran a letter in August 2002.  The 
letter informed the veteran of the evidence necessary to 
establish entitlement to the benefits sought, what 
information or evidence was needed from the veteran, and how 
VA could assist in obtaining evidence.  

The RO obtained the veteran's service medical records.  In 
his July 2002 statement in support of claim the veteran 
reported he had been involved in an accident prior to service 
and that his shoulder had been aggravated in service.  He 
also asserted that his right knee disorder began in service.  

In this case there is no possibility that any additional 
notice to the veteran or development or his claims for 
service connection for a right knee disorder and a left 
shoulder disorder would substantiate the veteran's claim.  
There is no record of any complaints, treatment or findings 
related to either the right knee or the left shoulder in the 
service medical records, and therefore, there would be 
nothing with which to relate any current right knee or left 
shoulder disorder.  See Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (holding that when there is extensive factual 
development in a case that indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the Veterans Claims 
Assistance Act of 2000 does not apply); see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding this aspect of the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 353 (West 1991); 38 
C.F.R. § 3.306 (1994).  

Every person employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
38 U.S.C.A. § 1132 (West 2002).  

Right Knee

Pre-service, September 1981 private medical records reveal 
the veteran had significant weakening, particularly of the 
hamstrings of the right knee secondary to an old injury.  

Subsequently, the veteran was examined for enlistment in 
April 1982.  No disorder of the lower extremities was found 
or noted.  Service medical records do not include any 
complaints, treatment or diagnosis of any disorder of the 
right knee.  A January 1984 Report of Physical Examination 
again noted no disorder of the lower extremities.  

The veteran has not identified any records of current 
treatment for a right knee disorder.  The private medical 
records dated in September 1981 clearly demonstrate the 
veteran had a right knee injury prior to his entrance into 
the service, and there is no medical evidence of incurrence 
of a right knee disorder in service or any records which 
indicate that any pre-service right knee disorder was 
symptomatic in service.  As such, there is no basis for 
finding a right knee disorder was either incurred or 
aggravated in service.   

Service connection for right knee disorder is not warranted.  

Left Shoulder

The April 1982 service enlistment examination did not note 
any abnormality of the upper extremities.  While June 1983 
service medical records document complaints of right shoulder 
pain, there is no reference in the service medical records to 
any symptoms or pathology of the left shoulder.  The January 
1984 Report of Physical Examination did not note any 
abnormality of the left shoulder.  

The veteran has not informed VA of any records or current 
treatment for the left shoulder.  

In the absence of any evidence of incurrence or a left 
shoulder disorder in service, service connection for a left 
shoulder disorder is not warranted.  


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a left shoulder disorder is denied.  


REMAND

Regarding hearing loss, the veteran currently reports he has 
it, and his service medical records reflect he was exposed to 
noise duties.  In these circumstances, he should be afforded 
a VA examination to ascertain whether he meets VA's criteria 
for hearing loss, and if so, if it may be linked to his noise 
exposure in service. 

As to the left knee, neck and right shoulder, service medical 
records reflect complaints related to these anatomical areas.  
Given this, and the veteran's contentions, an examination of 
the veteran should be conducted for VA purposes to determine 
if any current disability may be linked to service.  

The September 1981 private medical records, July 1982 and 
June 1983 service medical records all refer to injuries 
sustained prior to the veteran's entrance into the service.  
The records of treatment for those injuries would be of value 
in determining whether the left knee, neck and right shoulder 
disorders were incurred or aggravated in service.  In 
addition, post service private medical records in February 
2002 document that the veteran injured in his neck in 
February 2002 and had previously had a cervical fusion at C-
6,7.  The post service records of treatment for the left 
knee, neck and right shoulder disorders would be of value in 
providing a basis for a medical opinion as to the etiology of 
any current disorders of the left knee, neck and right 
shoulder.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him for injuries to the left 
knee, neck and right shoulder disorders 
prior to, and since service.  With any 
necessary authorization from the veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  

2.  The veteran should be afforded 
appropriate VA examinations to evaluate 
hearing loss, and disabilities of the 
left knee, neck, and right shoulder.  The 
claims folder should be made available to 
the examiners for review before the 
examination.  For any hearing loss or 
disability of the left knee, cervical 
spine, and/or right should found to be 
present, the examiner is asked to render 
an opinion as to whether it is at least 
as likely as not related to service, 
including noise exposure with respect to 
hearing loss, and the in-service 
complaints with respect to the left knee, 
neck and shoulder.  As to the orthopedic 
disabilities, the examiner is asked to 
comment on the significance of any pre-
service treatment noted in the record, 
and if it is his/her opinion a relevant 
disability had its onset prior to 
service, an opinion should be provided as 
to whether the disability increased in 
severity during service beyond what would 
be considered its natural progression.  

3.  Thereafter, the claims should be re-
adjudicated.  For any that remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and given an opportunity to 
respond.  The case should then be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


